Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-21, 26-27, and 29 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Rateiczak (US Patent Application 2011/0266275 A1, published 03 Nov. 2011, hereinafter Rateiczak) and evidence provided by Polymer Database (“Refractive index of amorphous polymers,” accessed 12 Jul. 2022, hereinafter Polymer Database) and Polymer Database (“Glass transition temperatures,” access 14 Jul 2022, hereinafter Polymer Database II).
Regarding claims 1, 3, 7, 26-27, and 29, Suetsugu teaches a heating plate comprising a pair of glass plates Items 111 and 112) and a conductive pattern sheet, which comprises a substrate (Item 130), a holding layer (Item 131) (coating layer), and a conductive pattern (Item 140) (metal foil) formed on the substrate (Abstract and paragraphs 0289-0290 and Figure 35, reproduced below).  Suetsugu teaches the substrate (Item 130) is transparent (paragraph 0297) and the holding layer (coating layer) may be made of polyvinyl butyral (PVB) (paragraph 0300).  Suetsugu teaches the material of the conductive pattern (Item 140) is metal (paragraph 0312).


    PNG
    media_image1.png
    715
    852
    media_image1.png
    Greyscale

As evidenced by Polymer Database, poly(vinyl butyral) has a refractive index of 1.485 (page 2, last entry).
As evidenced by Polymer Database II, poly(vinyl butyral) has a glass transition temperature of 70⁰C (page 6, 13th entry).
Suetsugu does not disclose the roughness of the conductive pattern (metal foil) or holding layer (coating layer) nor the inclusion of an attachment enhancement layer on the surface of the transparent substrate.
Okawa teaches a heating plate in which the metal foil has a ten-point average roughness Rz of 0.5 to 10 [Symbol font/0x6D]m (paragraph 0052).
Given that Suetsugu and Okawa are both drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive pattern (metal foil) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Since Suetsugu and Okawa are both drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in using a conductive pattern (metal foil) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Further, Okawa teaches that this amount of roughness in the metal foil improves adhesion among the layers and reduces the amount of cloudiness that forms (paragraph 0070).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ten-point average roughness Rz values from the overlapping portion of the range taught by Okawa because overlapping ranges have been held to be prima facie obviousness.
Rateiczak teaches a transparent object comprising a transparent, electrically insulating substrate with an electrically conducting transparent coating, and the coating comprises an electrically heatable, transparent area (Abstract).  Rateiczak teaches that his coating comprises one or more transparent, adhesion-promoting layers (attachment enhancement layer) (paragraph 0099), and suitable transparent, adhesion-promoting layers are made of mixed oxides of zinc and tin, that is, including SnO2 and SnO, with a thickness of 3 to 100 nm (paragraph 0101).
Given that Suetsugu, Okawa, and Rateiczak are drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transparent, adhesion-promoting layer and of a thickness taught by Rateiczak in the heating plate of Suetsugu in view of Okawa.  Since Suetsugu, Okawa, and Rateiczak are drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a transparent, adhesion-promoting layer and of a thickness taught by Rateiczak in the heating plate of Suetsugu in view of Okawa.  Further, Rateiczak teaches that these layers promote adhesion (paragraph 0099).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a thickness for the adhesion-promoting layer from the overlapping portion of the range taught by Rateiczak because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 2, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1.
Suetsugu does not disclose the roughness of the holding layer (coating layer).
Okawa teaches the holding layer (coating layer) should have a ten-point average roughness Rz of 0.5 to 10 [Symbol font/0x6D]m (paragraph 0055).
Given that Suetsugu, Okawa, and Rateiczak are drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use holding layer (coating layer) with a ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Since Suetsugu, Okawa, and Rateiczak are drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in using a holding layer (coating layer) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Further, Okawa teaches that this amount of roughness in the holding layer (coating layer) firmly bonds the metal leaf (metal layer) to the holding layer (coating layer) (paragraph 0055).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ten-point average roughness Rz values from the overlapping portion of the range taught by Okawa because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 4-6, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the thickness of the holding layer (coating layer) is 1 to 100 [Symbol font/0x6D]m, preferably 1 to 15 [Symbol font/0x6D]m (paragraph 0300).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected holding layer (coating layer) thickness values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 8, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the height of the thin conductive wires of the conductive pattern (metal foil) is 2 to 15 [Symbol font/0x6D]m (paragraph 0320).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected conductive layer (metal foil) height values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the material for constituting the conductive pattern (metal foil) may be copper or aluminum (paragraph 0312).
Regarding claim 12, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the line width of the thin conductive wires that make up the conductive pattern (metal foil) is 1 to 20 [Symbol font/0x6D]m (paragraph 0064).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected line width values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 13-14, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches a second dark color layer (Item 64) (blackening pattern) may be deposited on the conductive pattern (paragraph 0251), and the second dark color layer may be made of a metallic oxide or metallic sulfide or nickel or chrome (paragraph 0259).  Suetsugu teaches his first dark color is copper oxide (paragraph 0447).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use copper oxide also for the second dark color layer (blackening pattern), since Suetsugu teaches the second dark color layer may be a metal oxide.
Regarding claim 15, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 13, and the claim is met by Suetsugu in view of Okawa and further in view of Rateiczak given that Suetsugu discloses the use of a blackening pattern (paragraph 0251), and given that claim 15 only further limits an optional limitation of claim 13.
Regarding claim 16 and 18-21, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the inclusion of a joint layer (protective layer) (Item 113) above the conductive pattern and a joint layer (first laminated film) (Item 114) below the transparent substrate (Item 130) (paragraph 0294 and Figure 35, see above).  Suetsugu teaches that both joint layers and the holding layer (Item 131) (coating layer) may be made of PVB (paragraphs 0294 and 0300).  Therefore, the differences in the refractive indices of these three layers is less than 0.030.
Regarding claim 17, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the thickness of his joint layer (Item 13 or 113) (protective layer) is preferably 0.15 – 0.7 mm (paragraphs 0230 or 0294), whereas the present claim requires a protective layer thickness of 3 to 30 [Symbol font/0x6D]m.
It is the examiner’s position that, given that the range disclosed by Suetsugu is a preferred range for the thickness of this layer and the specification of the present invention does not show the criticality of the thickness of the protective layer, one of ordinary skill in the art would vary the thickness of the protective layer for specific applications and would arrive at the claimed invention, including the claimed protective layer thickness.

Claims 10-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Rateiczak (US Patent Application 2011/0266275 A1, published 03 Nov. 2011, hereinafter Rateiczak) and further in view of Fix et al. (US Patent Application 2015/0334824 A1, published 19 Nov. 2015, hereinafter Fix).
Regarding claims 10-11, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the material for constituting the conductive pattern (metal foil) may be copper or aluminum (paragraph 0245).
Suetsugu in view of Okawa and further in view or Rateiczak does not disclose the average reflectance of the metal pattern nor the average reflectance of the metal portion of the metal foil pattern.
Fix teaches a conductive layer for use in the glass panes in automobiles in which the reflectance of visible light from 400 to 800 nm is preferably less than 25% (paragraph 0015).
Given that Suetsugu, Okawa, Rateiczak, and Fix are all drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an average reflectance of visible light of less than 25% as taught use by Fix in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Since Suetsugu, Okawa, Rateiczak, and Fix are all drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in having an average reflectance of visible light of less than 25% as taught by Fix in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Further, Fix teaches that this amount of reflectance means that the heated plate is no longer reflective, but appears matte or dark (paragraph 0016).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected reflectance values from the overlapping portion of the range taught by Fix because overlapping ranges have been held to be prima facie obviousness.

Claims 16-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Rateiczak (US Patent Application 2011/0266275 A1, published 03 Nov. 2011, hereinafter Rateiczak) and further in view of Tanooka and Hibino (JP H06/140134 A, published 20 May 1994, hereinafter Tanooka) and evidence provided by MatWeb (“Overview of materials for Ethylene Vinyl Acetate Copolymer (EVA), Film Grade,” accessed 12 Jul. 2022).
Regarding claims 16-17, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 1, and Suetsugu teaches the holding layer (coating layer) may be made of polyvinyl butyral (PVB) (paragraph 0300).  As presented above, poly(vinyl butyral) has a refractive index of 1.485 (page 2, last entry).
Suetsugu in view of Okawa in view of Rateiczak does not teach a protective layer having a thickness of 3 to 30 [Symbol font/0x6D]m.
Tanooka teaches a film heater structure in which a layer of ethylene-vinyl acetate (EVA) is used to wrap the resistance heating wires, and the thickness of this EVA layer is the substantially the same thickness as the resistance heating wire (paragraph 0008). 
As evidenced by MatWeb, EVA has a refractive index of 1.48-1.49 (page 2, Optical Properties), so the difference in the refractive indices between the coating layer and the protective layer is 0.005 or less.
Given that Suetsugu, Okawa, Rateiczak, and Tanooka are all drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the heating wires in a layer of EVA as taught by Tanooka in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Since Suetsugu, Okawa, Rateiczak, and Tanooka are all drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success to wrap the heating wires in a layer of EVA as taught by Tanooka in the heating plate of Suetsugu in view of Okawa and further in view of Rateiczak.  Further, Tanooka teaches that wrapping the wires in EVA results in a flat layer, and the thickness of the film heater does not increase (paragraph 0008).
Suetsugu teaches the height of the thin conductive wires of the conductive pattern (metal foil) is 2 to 15 [Symbol font/0x6D]m (paragraph 0320); therefore, the protective layer of Suetsugu in view of Okawa and further in view of Tanooka would also have a thickness of approximately 2 to 15 [Symbol font/0x6D]m.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected protective layer thickness from the overlapping portion of the range taught by Suetsugu and Tanooka because overlapping ranges have been held to be prima facie obviousness.

Claim 28 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Rateiczak (US Patent Application 2011/0266275 A1, published 03 Nov. 2011, hereinafter Rateiczak) and further in view of Rani et al. (“Thin films and nanostructures of niobium pentoxide: fundamental properties, synthesis methods and applications,” J.Mater.Chem.A, 2014, 2, pp. 15683-15703, published 2014, hereinafter Rani).
Regarding claim 28, Suetsugu in view of Okawa and further in view of Rateiczak teaches the elements of claim 27, including the incorporation of one or more transparent, adhesion-promoting layers (attachment enhancement layer) made of dielectric materials (Rateiczak, paragraphs 0099 and 0101)
Suetsugu in view of Okawa and further in view of Rateiczak does not disclose that the adhesion promoting layers (attachment enhancement layer) comprise a niobium oxide, such as Nb2O5.
Rani teaches that niobium pentoxide (Nb2O5) offers a broad variety of properties that make it a potentially useful and highly applicable material in many different areas (Abstract), niobium pentoxide has a dielectric constant from 49 to 120 (page 15687, 1st column, 1st paragraph), that is, niobium pentoxide is a dielectric material, and thin films of niobium pentoxide can be synthesized (page 15684, 2nd column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use niobium pentoxide as taught by Rani as one of the dielectric materials in the one or more transparent, adhesion-promoting layers (attachment enhancement layer) in the heating plate taught by Suetsugu in view of Okawa and further in view of Rateiczak.  Further Rani teaches that niobium pentoxide films are compatible with and have good adhesion to many polymer layers (page 15694, 1st column, 2nd paragraph), and Rani teaches that liquid phase depositions methods can be used that have low capital costs, relatively low operating temperatures, and high control over niobium pentoxide’s properties (page 15688, 2nd column, 3.1 Liquid phase deposition methods section, 1st paragraph).

Response to Arguments
Applicant's arguments filed 18 Oct. 2022 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claim 1 and added claims 26-29.
Applicant argues that the applied prior art does not teach a substrate comprising an attachment enhancement layer on at least one surface of the transparent substrate.
However, as presented above, Rateiczak teaches the incorporation of one or more transparent, adhesion-promoting layers (attachment enhancement layer) made of dielectric materials on the transparent substrate of a heatable object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787